Stockton, J.
The statute does not point out the mode in which the appeal is to be taken from the assessment of damages made by the commissioners. It is urged by the plaintiff, that the appeal is only taken by the service of notice upon the opposite party, as in case of an appeal to the supreme court. The defendant seems, however, to have been governed by those provisions of the Code which reg- - ulate appeals from the county court, and from justices of the peace, to the district court. Code, section 131 and 2333. He filed with the sheriff, in due time, a recognizance in the form provided by the statute in case of an appeal from a judgment of a justice of the peace, which bond was approved and filed by the sheriff, and returned to the * office of the clerk of the district court.
We are of opinion that after the filing of this bond, and its approval by the sheriff, the appeal should not be dismissed, for the, reason that- notice of the appeal was not given to the plaintiff', within thirty days after the assessment of damages was made. The defendant, by his recognizance filed with the sheriff, had indicated to that officer, his desire and intention to appeal to the district court. This was sufficient, in our opinion, to entitle him to the benefit of the provision of the statute authorizing an appeal. It gave to the distinct court, jurisdiction of the matter; and if the opposite party has not been duly notified, and does not voluntarily appeal, the court may provide for bringing such party in by notice, in the usual mode. It is not the notice, however, that constitutes or perfects the appeal; and the court did not err in refusing’ to dismiss the appeal, because such notice was not given within the thirty days allowed by the statute for taking an appeal. See D. & P. R. R. Co. v. Chittenden, ante 514.
Judgment affirmed.